Citation Nr: 0005334	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  97-09 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and J.W. 


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which denied the benefits sought on appeal.  The 
veteran served in active service from January 1966 to May 
1970.

In addition, the Board notes that, in the December 1994 
substantive appeal, the veteran requested an appeal hearing 
before a traveling member of the Board to discuss his claim 
of service connection for a respiratory disorder.  However, 
in a February 1997 statement, the veteran further noted he 
wished to cancel his request for such hearing.  Thus, as the 
veteran's request for such hearing has been withdrawn, the 
Board will proceed with its review on the present record.  
See 38 C.F.R. § 20.702 (1999). 


REMAND

In this case, the Board finds that, in February 2000, the 
veteran submitted to the Board additional evidence relevant 
to the issue of service connection for a respiratory 
disorder.  This evidence includes various statements by the 
veteran, as well as a January 2000 statement from John J. 
Miller, M.D., and August 1994 and September 1994 statements 
from E. F. Banaszak, M.D.  It appears that the August 1994 
and September 1994 statements from E. F. Banaszak, M.D were 
previously reviewed by the RO, as per the October 1994 rating 
decision.  However, as it does not appear that the RO has 
considered the additional statements by the veteran and/or 
the January 2000 statement from Dr. Miller, and as the 
veteran has not submitted a waiver of RO consideration of 
this evidence, the case must be returned to the RO for its 
review of the aforementioned evidence and inclusion of the 
evidence in a supplemental statement of the case prior to the 
case being sent back to the Board.  38 C.F.R. §§ 19.37, 
20.1304 (1999). 



Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should readjudicate the 
appellant's claim of entitlement to 
service connection for a respiratory 
disorder, to include as due to Agent 
Orange exposure and as secondary to the 
service connected post traumatic stress 
disorder, in light of any additional 
information/evidence submitted to the 
Board in February 2000, including the 
veteran's statements and the January 
2000 statement from John J. Miller, M.D.  
If the determination remains adverse to 
the veteran, he should be furnished with 
a Supplemental Statement of the Case and 
be afforded an opportunity to respond 
thereto.

2.  The appellant has the right to submit 
additional evidence, to include competent 
medical evidence linking his current 
respiratory disorder to his service 
and/or to a service connected disability, 
and arguments on the matter the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of this REMAND is to afford the appellant due 
process of law, and the Board does not intimate any opinion 
as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
appellant until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




